Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kour et al (20200210848) .

As per claim 1, Kour et al (20200210848) teaches a method comprising: 
creating a generative adversarial network (GAN) model (Fig. 5, subblock 557; para 0075, 0080) of input-output (IO) workload on a storage node using a real IO stream (as evaluating the effects on the network from the processing using the GAN – para 0086, as well as para 0103, testing to see if the network holds, and then deploying the GAN in a vehicle or aircraft – middle of para 0103, and monitoring network traffic – para 0103, last 12 lines); 
transmitting the GAN model to a modeling system that is remote from the storage node; creating a synthetic IO stream with the GAN model in the modeling system (as deploying the GAN model to a remote device, such applications as vehicle/aircraft – para 0103;and generating a synthetic IO stream as part of the testing – para 0080); 
measuring performance of a test storage node responsive to the synthetic IO stream in the modeling system; and outputting at least one recommendation based on the measured performance (as monitoring network traffic and reporting the performance and any anomalies – para 0103, last 7 lines).

As per claims 2-4, Kour et al (20200210848) teaches the method of claim 1 comprising creating the GAN model with code running on the storage node, on a server in a data center in which the storage node is located, and adding the GAN model to a repository of GAN models of IO workloads on a plurality of storage nodes (as teaching the GAN to be available in a cloud computing environment – para 0022, which includes the service model to be available on demand – located in a server for access – para 0024, or on a thin/thick client – para 0025, which by definition, is a partial storage on a device and the remaining on a server; and said structures storing the models, in varying configurations – para 0033-0037, see also para 0039).

As per claim 5, Kour et al (20200210848) teaches the method of claim 4 comprising measuring performance of a plurality of test storage nodes responsive to synthetic IO streams generated from a plurality of GAN models (as measuring performance – para 0081 using synthetic data – para 0080).

As per claim 6, Kour et al (20200210848) teaches the method of claim 5 comprising creating a repository of performance measurements of the test storage nodes (as the profiler tracks performance measurements – para 0113).

As per claims 7,8,  Kour et al (20200210848) teaches the method of claim 1 wherein outputting at least one recommendation comprises outputting a storage node configuration and outputting performance associated with the outputted configuration (as tracking the configuration and the performance – para 0107).

Claims 9-11 are apparatus claims that perform steps that are common to the method steps of claims 1-8 above and as such, claims 9-11 are similar in scope and content to claims 1-8 above and therefore, claims 9-11 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Kour et al (20200210848) teaches data flow/traffic performance – para 0061, is a measure of cloud performance – para 0023-0028, especially para 0028 monitoring bandwidth performance in the network. 

	Claims 12-20 are computer program claims containing steps that are common to the method steps of claims 1-8 above and as such, claims 12-20 are similar in scope and content to claims 1-8 above and therefore, claims 12-20 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Kour et al (20200210848) teaches a computer readable medium storage computer code – para 0007.
Response to Arguments

Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.  As per applicants arguments on pp 8 of the response “Validating a deep learning model does not teach or suggest generation of a model of the IO workload on a storage node.”; examiner argues that the recited sections show that the GAN measures IO workload, and that the recited sections of para 0022-0024 show the implementation and monitoring of the workload on a storage node.  Regarding applicants arguments on pp8-9 of the response, examiner argues that the synthetic IO stream is shown in para 0080, 0081, 0113; and the further arguments on pp 9 of the response, are toward the motivation of applicants invention, and not the claim language itself.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the following references toward the generation and testing of GAN’s in networks:

Dong et al (20200327379) teaches the testing of deep learning AI networks for training speed (para 0012, fig.3, para 0036)
Roman et al (20190246299) teaches the testing of a mobile network using GAN’s – para 0050, 0053
Deasy et al (20210383538) teaches DNN and GAN testing for medical applications (abstract, para 0062) 
Thomson et al (20200175961) teaches GAN and other neural nets --Para 0613, and system delays – para 0093.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        09/05/2022